DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 and 10-11 are pending and examined below.

EXAMINER’S AMENDMENT
Examiner amendment as discussed with Michael D’Aurelio on 2/9/22 is attached as file H1171022US01_20220127_Draft Claims for Examiners Amendment (170805-1400) 16685020 in OA Appendix.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Kuderer, Markus; Gulati, Shilpa; Burgard, Wolfram,  Learning Driving Styles for Autonomous Vehicles from Demonstration, May 2015, 2015 IEEE International Conference on Robotics and Automation (ICRA), herein “Kuderer”:

Regarding claim 1, Kuderer discloses a series of driving styles for autonomous vehicles including a vehicle control apparatus configured to control automated driving of a vehicle, wherein the vehicle control apparatus is configured to (Abstract): 
acquire information relating to a situation in a surrounding area of the vehicle, acquire, for each of a plurality of positions, a first value relating to a probability that an object that is present in the surrounding area will be present at a future point in time (pg. 2644 - 8) Collision Avoidance provides a cost to avoid intersecting trajectory of an object in the surrounding area) and 
a second value obtained based on travel data of a predetermined driver based on the information (pg. 2641 and pg. 2646 - the driver’s style can be explained by a cost function … with similar characteristics as observed from real drivers), wherein 
the first value is a value that is higher the higher the probability that an object that is present in the surrounding area will be present is (pg. 2644 - 8 Collision Avoidance provides a cost to avoid intersecting trajectory of an object in the surrounding area where feature increases as the car gets closer to any obstacle), and wherein 
the second value is a value that is higher the higher the probability that the vehicle would be moved to each of the plurality of positions if a predetermined driver was in the situation is, and determine a path on which the vehicle is to move, by selecting positions at which the vehicle is to be present at a plurality of future points in time from the plurality of positions based on combinations of the first values and the second values, by selecting, from the plurality of positions, positions at which a value obtained by subtracting the second value from the first value reaches a minimum or is less than or equal to a predetermined threshold value (While Kuderer does disclose an overall assessment for cost/reward associated with the autonomous controls relative to the driver (pg. 2641), it does not explicitly disclose that the cost is higher relative to the higher probability the driver would perform similarly or that the overall cost is an assessment of the difference between the first and second values.  However, it does disclose trying to create an autonomous driving style similar to the driving style of the .
While Kuderer does disclose both a first and second values as well as combining them to deduce a complete trajectory cost, it does not disclose normalizing the second value to be less than the maximum value of the first value.
Yoshizawa discloses a driving support device which ways risk against driver tendencies (¶110-112) but does not disclose normalizing the second value to be less than the maximum value of the first value.
Olson discloses a vehicle trajectory determination system which discloses user established driving styles being utilized to plan the route but does not disclose normalizing the second value to be less than the maximum value of the first value.
It would not have been obvious for one of ordinary skill in the art to combine or modify any of the above references either alone or in combination to recite the following claim element the second values are normalized such that the maximum value of the second values does not exceed the maximum value of the first values.


a vehicle control apparatus configured to control automated driving of a vehicle, the vehicle control apparatus being configured to (Abstract): 
acquire information relating to a situation in a surrounding area of the vehicle, acquire, for each of a plurality of positions, a first value relating to a probability that an object that is present in the surrounding area will be present at a future point in time (pg. 2644 - 8) Collision Avoidance provides a cost to avoid intersecting trajectory of an object in the surrounding area) and 
a second value obtained based on travel data of a predetermined driver based on the information (pg. 2641 and pg. 2646 - the driver’s style can be explained by a cost function … with similar characteristics as observed from real drivers), wherein 
determine a path on which the vehicle is to move, by selecting positions at which the vehicle is to be present at a plurality of future points in time from the plurality of positions based on combinations of the first values and the second values (pg. 2641 right column – pg. 2642 left column - planning a trajectory corresponding to the recited selecting a plurality of positions which the vehicle will be at in the future by minimizing the costs).
Kuderer does not disclose normalizing the second value to be less than the maximum value of the first value.
Yoshizawa discloses a driving support device which ways risk against driver tendencies (¶110-112) but does not disclose normalizing the second value to be less than the maximum value of the first value.

It would not have been obvious for one of ordinary skill in the art to combine or modify any of the above references either alone or in combination to recite the following claim element the second values are normalized such that the maximum value of the second values does not exceed the maximum value of the first values.

Therefore, claims 1 and 11 are allowed. Dependent claims 2-8 and 10 are likewise allowed for depending upon allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665